DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on December 30, 2021 has been entered. Claims 1 and 8 have been amended. Claims 15-20 were previously cancelled. Claims 21-26 have been newly added. Thus, claims 1-14 and 21-26 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–14 and 21–26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–14 and 21–26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7), a machine (claims 8–14), and a manufacture (claims 21–26), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity and mathematical concepts) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction by: 
training and based on historical transaction data relating to transactions conducted by a user with a transaction card, historical biometric data relating to one or more biometric characteristics that relate to a measure of nervousness of the user, and historical card movement data relating to a measure of shaking of the transaction card that relates to the measure of nervousness of the user, a fraud detection model
to identify which items of the historical transaction data, the historical biometric data, and the historical card movement data are indicative of fraudulent activity;
receiving transaction data relating to a transaction conducted by the user with the transaction card;
receiving biometric data relating to the one or more biometric characteristics of the user during the transaction;
receiving card movement data relating to the measure of shaking of the transaction card by the user during the transaction;
processing the transaction data, the biometric data, and the card movement data, with the fraud detection model, to determine a fraud score associated with the transaction;
wherein processing the transaction data, the biometric data, and the card movement data comprises inputting the transaction data, the biometric data, and the card movement data into the fraud detection model to cause the fraud detection model to output the fraud score; and 
performing one or more actions based on the fraud score.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction). It also includes the category of mathematical concepts, specifically mathematical calculations, in which a fraud detection model is obtained and a fraud score is calculated. 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device,” and “sensor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0020] of the specification). 
Independent claims 8 and 21 are nearly identical to independent claim 1 so the same abstract idea applies to independent claim 8. Independent claims 8 and 21 both contain the following generic components: “processors.” These components, although not included in the limitations of claim 1, are merely generic components used to apply the abstract idea as noted for claim 1. Dependent claims 2–7, 9–14, and 22–26 have all been considered and do not integrate the abstract idea into a practical application. 
Dependent claim 2 recites limitations that further define abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes provided various notifications in order to carry out or decline the transaction or allow the user to make a determination relating to the transaction based on the fraud score that has been calculated. 
Dependent claim 3 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes providing a fraud score to a financial institution and having a law enforcement to be notified to a location where the fraud-related activity is occurring. In addition, the fraud detection model is retrained using data submitted by the user. 
Dependent claim 4 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes increasing the fraud score based on certain actions of the user like more shaking or an increase in heart rate. 
Dependent claim 5 similarly recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes not increasing the fraud score if the shaking or heart rate of a user does not meet a certain threshold.
Dependent claim 6 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes making the decision where to approve the transaction or decline it based on the calculated fraud score. 
Dependent claim 7 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes the calculating a fraud score and comparing it to a threshold score and then notifying law enforcement to be dispatched based on the fraud score satisfying a certain threshold score. 
Dependent claims 9 and 25 recite limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as they describe which specific biometric characteristics are obtained from the user to obtain a fraud score. 
Dependent claim 10 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes what kind of model is used to obtain a fraud detection model. 
Dependent claim 11 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes increasing the fraud score or not increasing it based on the whether or not the user’s shaking threshold is met or not. 
Dependent claims 12 and 24 both recite imitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as they describe generating a higher fraud score based on the whether or not the user’s movement threshold is met or not. 
Dependent claim 13 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes generating a high fraud score when the nervousness threshold has been met. 
Dependent claim 14 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes generating a higher fraud score when there is fraudulent activity based on a combination of biometric characteristics and card movement data meeting a certain threshold.
Dependent claim 22 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes increasing the fraud score or not increasing it based on the whether or not the user’s shaking threshold and heart rate threshold is met or not. Also, it describes refraining from increasing the fraud score if the user’s heart rate or shaking fails to meet a certain threshold. 
Dependent claim 23 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes increasing the fraud score or not increasing it based on the whether or not the user’s hand movement (from the card movement data) indicates that it meets a shaking threshold or not. 
Dependent claim 26 recites limitations that further define the abstract idea of obtaining a fraud detection model using various biometric input and movement information from the user in order to compute a fraud score when conducting a transaction as noted in claim 1 as it describes that the fraud detection model is to generate a higher score for the fraud score when the transaction data is indicative of fraudulent activity than when the transaction data is not indicative of fraudulent activity. This adds additional detail to the abstract idea in that a higher score corresponds to fraud than when there is no fraud through the user data that is collected. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 


Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
WYATT et al. (U.S. Pub. No. 2014/0263627) teaches a credit card device capable of generating a programmed magnetic field based on a speed of the card swipe.

Response to Arguments
6.  Applicant’s arguments filed on December 30, 2021 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. Applicant has not offered any arguments relating to the pending 35 U.S.C. §101 rejection so the §101 analysis conducted above applies. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696